Citation Nr: 0906333	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for chronic left 
medial collateral ligament sprain and mild degenerative joint 
disease, left medial condyle, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for right clubfoot, 
currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for right calf atrophy.

4.  Entitlement to service connection for right lower 
extremity nerve damage (claimed as knee and foot).

5.  Entitlement to service connection for left lower 
extremity nerve damage (claimed as left leg).

6.  Entitlement to service connection for bilateral hip nerve 
damage.

7.  Entitlement to service connection for shoulder and neck 
muscle strain.

8.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

9.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  

In November 2008, the Veteran provided testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.

The issues of service connection for right lower extremity 
nerve damage and left lower extremity nerve damage are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's chronic left medial collateral ligament 
sprain and mild degenerative joint disease, left medial 
condyle, does not result in any instability of the left knee, 
or in flexion limited to 30 degrees, or extension limited to 
15 degrees, even when considering pain on use.

2.  The Veteran's right clubfoot is not equivalent to severe 
foot injury or a severe muscle injury.

3.  The Veteran has right calf muscle atrophy due to his 
service-connected right clubfoot.

4.  The Veteran does not currently have nerve damage of the 
hips.

5.  The Veteran does not have a shoulder or neck muscle 
strain disability that is due to service or to a service-
connected disability.

6.  The Veteran did not receive a diagnosis degenerative disc 
disease of the cervical and lumbar spines until many years 
after discharge from service and the Veteran's current 
degenerative disc disease of the cervical and lumbar spines 
is unrelated to service and is not caused or aggravated by 
the Veteran's service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic left medial collateral ligament sprain and mild 
degenerative joint disease, left medial condyle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2008).

2.  The criteria for a rating in excess of 20 percent for 
right clubfoot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5276, 
5277, 5278, 5284, 5312 (2008).

3.  Right calf muscle atrophy is due to the Veteran's 
service-connected right clubfoot disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2008).

4.  Bilateral hip nerve damage was not incurred in or 
aggravated by the Veteran's active service; did not develop 
within a year of discharge from service, and such disability 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

5.  Shoulder and muscle strain disability was not incurred in 
or aggravated by the Veteran's active service; and such 
disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

6.  Degenerative disc disease of the cervical and lumbar 
spines was not incurred in, or aggravated by, active service, 
nor may it be presumed to have been so incurred, and 
degenerative disc disease of the cervical and lumbar spines 
is not proximately due to, or the result of, service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in October 2003, April 2004, and 
November 2007, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The Veteran was provided this 
notice in the November 2007 letter.  The November 2007 letter 
informed the Veteran that he had to provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, that if an increase 
in disability was found, a disability rating would be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent depending 
on the disability involved, and provided examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  One such example was 
statements from employers regarding how the condition affects 
the ability to work.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disabilities at issue in the rating 
decision and the statement of the case.  Consequently, he had 
actual notice of the specific rating criteria for the 
disabilities, and why higher ratings had not been assigned, 
as well as an opportunity to present evidence and argument to 
support higher ratings.

The Board also finds that all necessary development of 
evidence has been completed.  The Veteran's service treatment 
records, VA medical records, and private medical records have 
been obtained.  The Veteran has been afforded VA examinations 
and the Veteran has provided testimony at a hearing.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the Veteran nor his representative has 
indicated that there are any additional obtainable records to 
support the Veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Left Knee

As explained below, the Board finds that the Veteran's 
chronic left medial collateral ligament sprain and mild 
degenerative joint disease, left medial condyle, does not 
meet the criteria for a rating in excess of 10 percent.

On VA examination in December 2003 the Veteran had full range 
of motion of the left knee without pain.  The was no 
additional limitation due to pain, fatigue, weakness, lack of 
endurance or incoordination.

At an August 2004 VA examination, the Veteran reported that 
he has pain, aching, popping sounds, and occasional swelling 
in his left knee.  He asserted that the nerves down to the 
shin area and big toe on the left will tingle and feel a 
little numb.  He also stated that his knee felt like it would 
give way when trying to kneel.  The Veteran told the examiner 
that he had not lost any time from work due to his left knee 
disability.  Examination revealed the Veteran to have left 
knee extension to zero degrees and flexion to 140 degrees.  
The range of motion was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Drawer and 
McMurray tests were within normal limits.

Private physical therapy notes dated in December 2006 reveal 
that the Veteran had been receiving physical therapy since 
September 2006.  The Veteran had complained of pain and 
fatigue in the left knee.  He had left knee flexion ranging 
from 130 to 146 degrees.

The Veteran currently is assigned a 10 percent rating for his 
left knee disability under Diagnostic Code 5010, which 
provides for a 10 percent rating when there is arthritis of a 
joint, as well as limitation of motion of that joint, but the 
extent of the limitation of motion of that joint is 
noncompensable under the appropriate diagnostic codes.  For a 
rating in excess of 10 percent for a knee disability under 
Diagnostic Code 5010, arthritis of the knee will be rated on 
the bases of the extent it causes limitation of motion in the 
knee - on flexion under Diagnostic Code 5260 and on extension 
under Diagnostic Code 5261.  See 38 C.F.R. §§ 5003, 5010 
(2008).

The Board notes that VA examinations December 2003 and August 
2004 revealed the Veteran to have full extension (to zero 
degrees) of the left knee.  Consequently, he does not meet 
the criteria for a compensable rating under Diagnostic Code 
5261 for limitation of extension of the knee.  Diagnostic 
Code 5261 requires extension limited to 10 degrees for a 10 
percent evaluation and extension limited to 15 degrees for a 
20 percent evaluation.

Additionally the December 2003 and August 2004 VA 
examinations revealed the Veteran to have 140 degrees of left 
knee flexion, and private physical therapy notes from 
September to December 2006 revealed the Veteran to have 130 
degrees or more of flexion.  Consequently, the Veteran does 
not meet the criteria for a compensable rating under 
Diagnostic Code 5260 for limitation of flexion of the left 
knee.  Diagnostic Code 5260 requires flexion limited to 45 
degrees for a 10 percent evaluation and flexion limited to 30 
degrees for a 20 percent evaluation.

While the Veteran has complained of pain and fatigue in the 
left knee, the August 2004 VA examiner specifically stated 
that the Veteran's left knee range of motion is not limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Consequently, the Veteran has not met the 
criteria for even a compensable rating under either 
Diagnostic Code 5260 or 5261 when these factors are taken 
into consideration.  See 38 C.F.R. §§ 4.40, 4.45 (2008) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also finds that the Veteran is not entitled to a 
separate compensable rating for his left knee due to 
instability of the left knee.  Under Diagnostic Code 5257, 
slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation and moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating.  38 C.F.R. 
Part 4, Diagnostic Code 5257.  The August 2004 VA examination 
report notes that Drawer and McMurray tests were normal and 
that there was no locking pain, joint effusion, crepitus, or 
any other problem of the left knee.  Since none of the 
medical evidence has indicated that the Veteran has any 
laxity or instability of the left knee, a separate 
compensable rating under Diagnostic Code 5257 is not 
warranted for his left knee disability.  

Since the Veteran has not met the criteria for a separate 
compensable rating for his left knee disability, and has not 
met the criteria for a rating in excess of 10 percent under 
any applicable diagnostic code, at any time during the time 
frame under consideration, an increased rating for chronic 
left medial collateral ligament sprain and mild degenerative 
joint disease, left medial condyle, is not warranted.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Clubfoot

At his November 2008 hearing the Veteran stated that he walks 
on the edge of the heel of his right foot.  He reported that 
his heel does not touch the ground anymore, that it does not 
lay flat.  The Veteran testified that he is up on the tip of 
his toes because he can not bring the back of his foot down.

On VA examination in December 2003 the Veteran had no 
tenderness of the right foot.  Other than a callus on his 
right big toe, examination of the right foot was 
unremarkable.  The examiner could not detect any limited 
function for standing or walking, though the Veteran required 
corrective shoes and foot support.

At his August 2004 VA examination, the Veteran reported that 
he has weakness and fatigue in his right foot and sometimes a 
sharp pain.  The Veteran stated that he had not lost any time 
from work due to his right clubfoot.  Examination of the 
right foot revealed no painful motion, edema, disturbed 
circulation, weakness, atrophy, or tenderness.  There was no 
tenderness to palpation.  There was no sign of dropped 
forefoot or deformity of either foot.  The Veteran did not 
have flat feet.  The examiner found no limitation of function 
for standing or walking.  X-rays revealed valgus deformity of 
the big toe and degenerative changes.

A July 2006 private medical record indicated that the Veteran 
had right equinus contracture (clubfoot) and severe cavus 
deformity of the right foot with intrinsic wasting and 
obligatory claw toes.  The Board notes that service 
connection is not in effect for cavus deformity of the right 
foot.  A February 2008 private medical record notes that the 
Veteran had no tenderness over the feet.

The Board notes that clubfoot is not a disability that is 
specifically listed in the rating schedule.  When a Veteran 
is diagnosed with an unlisted condition, it must be rated 
under a closely related disease or injury where the affected 
functions, anatomical location, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The RO awarded the 
Veteran a 20 percent rating using hyphenated diagnostic 
codes, 5277 and 5312.  Diagnostic Code 5277 provides a 
maximum 10 percent rating for bilateral weak foot.  
Diagnostic Code 5312 provides for a 20 percent rating for a 
moderately severe injury and for a 30 percent rating for a 
severe injury to Muscle Group XII.  The Board notes that the 
Veteran's clubfoot disability symptoms are not equivalent to 
severe injury of Muscle Group XII.  The medical records show 
that he has an adequately functioning right foot, despite his 
clubfoot disability.

Since the Board has found that the Veteran is not entitled to 
a rating in excess of 20 percent for his clubfoot disability 
under either Diagnostic Code 5277 and 5312, the Board has 
considered other diagnostic codes which could be considered 
analogous.  

A 30 percent rating is assignable under Diagnostic Code 5276 
for pronounced unilateral flatfoot with marked pronation, 
extreme tenderness of plantar surfaces, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
The Board does not find the that the Veteran's clubfoot 
symptoms to result in such severity.  The medical records 
show that the Veteran's clubfoot is not tender to palpation 
and none of the other criteria for a 30 percent rating under 
Diagnostic Code 5276 are met.

The Board also does not find that the Veteran is entitled to 
a rating in excess of 20 percent by analogy to Diagnostic 
Code 5278, the code for claw foot.  A 30 percent rating is 
assignable for unilateral claw foot when there is marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.  The record does not show that the Veteran 
experiences such deformity of the right foot.

Under Diagnostic Code 5284, a 30 percent rating is warranted 
for severe foot injury.  The Board does not find that the 
Veteran's right clubfoot disability is analogous to severe 
foot injury.  The August 2004 VA examiner found that the 
Veteran's right foot disability resulted in no limitation of 
function for standing or walking.  A February 2008 private 
medical record notes that the Veteran stood erect and had a 
normal gait.

Based on the above, the Board finds that the Veteran has not 
met the criteria for a rating in excess of 20 percent for his 
right clubfoot at anytime during the time frame under 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

IV.  Service Connection Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If an organic disease of the nervous 
system or arthritis are manifested to a degree of 10 percent 
within one year after separation from service, such 
disabilities may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

V.  Right Calf Muscle Atrophy 

The Veteran claims that he has right calf atrophy secondary 
to his service-connected right clubfoot disability.  In May 
2001 a VA examiner opined that the Veteran had moderate loss 
of right lower member muscle mass secondary to right 
clubfoot.  On VA examination in December 2003, the examiner 
noted that the Veteran's right calf was smaller than the left 
calf, but the examiner was unsure that the Veteran had right 
calf muscle atrophy.  However, the December 2003 VA examiner 
again examined the Veteran in August 2004.  This time the VA 
examiner opined that the Veteran had right calf muscle 
atrophy that was caused by the Veteran's clubfoot.  Since 
there are two VA medical opinions indicating that the Veteran 
has right calf muscle atrophy caused by his service-connected 
right clubfoot disability, the Board finds that service 
connection for right calf atrophy is warranted.  38 C.F.R. 
§ 3.310.

VI.  Bilateral Hip Nerve Damage

The Veteran claims that he has nerve damage of the hips due 
to his service-connected right clubfoot disability. 

A December 2003 VA examiner examined the Veteran's hips 
related to the Veteran's complaints of a bilateral hip nerve 
condition.  The examiner stated that the Veteran had no 
bilateral hip pathology.

A January 2004 VA neurological examination report notes that 
the Veteran had musculoskeletal pain at the hips and spine 
likely secondary to change in body mechanics.

A September 2004 VA outpatient record reveals that the 
Veteran complained of bilateral hip pain.  The assessment 
included bilateral hip pain without radiculalgia.

A December 2006 private physical therapy note indicates that 
the Veteran had tight anterior hip and thigh muscles.

A January 2008 private occupational therapy note states that 
the Veteran's hip pain appeared to be from trigger points in 
various muscles and that the muscles were activated by 
asymmetry in standing and gait pattern.  The gait pattern and 
stance were noted to be impaired due to lack of range of 
motion in the Veteran's ankle.  

While the Veteran has asserted that he has bilateral hip 
nerve disability due to service-connected disability, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case a review of the medical evidence fails 
to reveal that the Veteran has ever had any nerve disability 
of the hip.  No hip disability was shown during service or 
during the year after discharge from service.  The December 
2003 VA examiner specifically examined the Veteran's hip for 
nerve disability, but none was found.  Furthermore, when the 
Veteran's hips were examined by a private physician in 
September 2004 the examiner specifically stated that no 
radiculalgia was found.  The Board recognizes that the 
January 2004 VA examiner indicated that the Veteran had 
musculoskeletal hip pain likely secondary to change in body 
mechanics.  However, this examiner did not indicate that the 
Veteran had any nerve damage of the hips.  Furthermore, the 
January 2008 occupational therapist, who also did not 
diagnose a nerve disability of the hips, indicated that the 
Veteran's hip pain was due to changes in the Veteran's gait 
pattern and stance which were impaired due to lack of range 
of motion in the Veteran's ankle, and did not relate such to 
any of the Veteran's service-connected disabilities.

In this case the record does reveal that the Veteran has had 
frequent complaints of bilateral hip pain.  However, he has 
not been diagnosed with an actual hip disability.  Pain 
along, without a diagnosed disability does not in an of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  Furthermore, the Veteran has 
specifically requested service connection for bilateral hip 
nerve damage, and the record shows that the Veteran does not 
have nerve damage of the hips.  Service connection can not be 
granted unless the Veteran has a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, service 
connection for bilateral nerve damage is not warranted.  

VII.  Shoulder and Neck Muscle Strain 

The Veteran testified at his November 2008 hearing that he 
developed shoulder and neck muscle strain due to his cervical 
spine disability which is due to his service-connected 
clubfoot.  While the Veteran believes that he has a shoulder 
and neck muscle strain disability due to his service-
connected right clubfoot disability, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
A review of the VA and private medical evidence of record 
reveals no medical evidence indicating that the Veteran has a 
current shoulder and neck muscle strain disability due to his 
military service or to a service-connected disability.  No 
shoulder or neck muscle complaints were noted during service, 
and none of the medical records indicate that the Veteran has 
a current shoulder and neck muscle strain disability that is 
caused or aggravated by a service-connected disability.  

Not only does none of the medical evidence indicate that the 
Veteran has a current shoulder and neck muscle strain 
disability duet to service, but the Board further notes that 
on VA examination in December 2003 the physician stated that 
the Veteran did not have any shoulder or right neck muscle 
condition.  Since none of the medical evidence reveals that 
the Veteran has a current should disability or a current neck 
muscle strain disability as a result of service or as a 
result of a service-connected disability, the preponderance 
of the evidence is against the Veteran's claim and service 
connection for shoulder and neck muscle strain disability is 
not warranted.


VIII.  Degenerative Disc Disease of the Cervical and Lumbar 
Spines

The Veteran testified in November 2008 that he had disc 
degeneration of spine due to biomechanical loading caused by 
his service-connected right clubfoot disability.  

VA examinations performed in December 2003 and August 2004 
confirm that the Veteran now has degenerative disc disease of 
the cervical and lumbar spines.

The Board notes that the medical evidence of record does not 
show that the Veteran had any disability of the spine during 
service, or within a year of discharge from service.  Since 
the Veteran was not diagnosed with degenerative disc disease 
of the cervical and lumbar spines during service or within a 
year of discharge from service, and since none of the medical 
evidence has related the Veteran's current degenerative disc 
disease of the cervical and lumbar spines to military 
service, the Board finds that the Veteran is not entitled to 
service connection for degenerative disc disease of the 
cervical and lumbar spines on either a direct or presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

While the Veteran believes that he has cervical and lumbar 
spine disability secondary to his right clubfoot, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Veteran has pointed out that a January 2004 VA treatment 
record notes that the Veteran had musculoskeletal pain at the 
hips and spine, likely secondary to change in body mechanics.  
However, this note does not state that the Veteran developed 
degenerative disc disease of the cervical and lumbar spines 
as a result of any of his service-connected disabilities.  
The Board finds that the August 2004 VA examination is more 
probative.  The Veteran was specifically examined to 
determine whether or not his degenerative disc disease of the 
cervical and lumbar spines was related to his service-
connected right clubfoot disability.  This examiner opined 
that the Veteran's degenerative disc disease of the cervical 
and lumbar spines were unrelated to his service-connected 
right clubfoot disability or to the Veteran's right calf 
muscle atrophy.  Since the most probative medical evidence is 
against the claim, the Board finds that the Veteran's 
degenerative disc disease of the cervical and lumbar spines 
was not caused or aggravated by his service-connected 
disabilities.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
and that service connection for degenerative disc disease of 
the cervical and lumbar spines, is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
left medial collateral ligament sprain and mild degenerative 
joint disease, left medial condyle is denied.

Entitlement to a rating in excess of 20 percent for right 
clubfoot is denied.

Entitlement to service connection for right calf atrophy is 
granted.

Entitlement to service connection for bilateral hip nerve 
damage is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.


REMAND

The Veteran seeks service connection for right and left lower 
extremity nerve damage.  A July 2006 private medical record 
indicates that the Veteran's right lower extremity atrophy 
may have some effect on the nerves of the Veteran's lower 
extremities.  As noted above, the Board has granted service 
connection for right calf atrophy.  Consequently, the Board 
finds that a VA neurological examination that provides 
diagnoses of all lower extremity nerve disabilities present, 
and an opinion as to whether any such disabilities are 
related to any of the Veteran's service-connected 
disabilities, including right calf atrophy, is indicated.  
See 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records dated from December 2004 to 
present.

2.  When the above actions have been 
accomplished, schedule the Veteran for a 
VA neurological examination to determine 
whether the Veteran experiences nerve 
damage of the lower extremities.  The 
claims file should be made available to 
the examiner for proper review of the 
medical history, and the examination 
report is to reflect whether such a review 
of the claims file was made.  The examiner 
should provide a detailed description of 
any current nerve damage disability of the 
Veteran's right and left lower 
extremities.  If nerve damage disability 
is found, the examiner should express 
opinions as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any such disability 
is related to any of the Veteran's 
service-connected left knee, right foot, 
or right calf atrophy disabilities.  
Reasons and bases for all opinions should 
be provided. 

3.  Upon completion of the above requested 
development, reconsider the Veteran's 
claims.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


